Citation Nr: 0700853	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  05-11 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an increased disability rating for 
service-connected chondromalacia of the right knee, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected psoriasiform dermatitis, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from March 1995 to March 1999 and from January 2002 to 
December 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania which denied service connection 
for a back disability and granted service connection for a 
right knee disability and a skin disability, assigning each a 
ten percent disability rating.  [The veteran's claims folder 
is now in the jurisdiction of the RO in Boston, 
Massachusetts].  

The 10 percent disability ratings for the right knee and skin 
disabilities were assigned from December 11, 2003 (with 
payment commencing January 1, 2004).  Although the RO noted 
in the May 2004 rating decision that this was the day 
following separation from service, the veteran has testified 
and the RO has recognized that the veteran was separated from 
his second period of service in December 2002.  This apparent 
discrepancy in the assigned effective dates of the 
compensation awards is not before the Board, but is referred 
to the attention of the RO.  

In June 2006, the veteran testified at a Travel Board 
hearing, which was conducted by the undersigned Veterans Law 
Judge at the Boston RO.  A transcript of that hearing has 
been associated with the veteran's VA claims folder.

The issues of entitlement to increased disability ratings for 
service-connected chondromalacia of the right knee and 
psoriasiform dermatitis are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the VA 
Appeals Management Center in Washington, DC.


FINDING OF FACT

The competent medical evidence of record does not show that 
the veteran currently has a diagnosed low back disability.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters before reaching a decision on the 
service connection issue on appeal.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA to ensure that 
the case has been properly developed by VA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA affects the claim process in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  
A veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the preponderance of 
the evidence must be against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Notice

The VCAA requires VA to notify the claimant and his 
representative of any information and any medical or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA must 
inform the parties as to which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having reviewed the record, the Board concludes that 
the notice requirements of the VCAA have been satisfied with 
respect to the service connection issue on appeal.  The Board 
observes that the veteran was informed in a letter from the 
RO dated July 26, 2004 that he must provide evidence of a 
"relationship between your current disability and an injury, 
disease or event in military service."

The RO informed the veteran of VA's duty to assist him in the 
development of his claims in the above-referenced July 2004 
letter from the RO, along with an additional letter dated 
November 7, 2003, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised in the November 2003 and July 2004 letters that 
VA would assist him in obtaining relevant Federal records, 
including service records, VA Medical Center records and 
records from other Federal agencies, such as Social Security 
Administration.  With respect to private medical records, 
both letters informed the veteran VA would make reasonable 
efforts to obtain relevant records not in the custody of a 
Federal department or agency, to include records from State 
or local governments, private medical care providers, current 
or former employers, and other non-Federal government 
sources.  

Both VCAA letters indicated that the veteran could complete 
VA Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, and the RO 
would request those records on his behalf.  The November 2003 
letter specifically indicated that records from Massachusetts 
General Hospital and the VAMC in Minnesota had been 
requested.  The letters stressed to the veteran: "You must 
give us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency" [Emphasis as in originals].  
Additionally, the July 2004 VCAA letter informed the veteran 
that a VA examination would be scheduled if necessary to 
adjudicate his claim.  

The July 2004 VCAA letter requested of the veteran: "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If the evidence 
is in your possession, please send it to us."  This request 
complies with the requirements of 38 C.F.R. § 3.159(b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO. 

The veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his claim, which was by 
rating decision in May 2004.  Generally, VCAA notice must be 
sent prior to adjudication of an issue by the RO.  Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).

The veteran was provided with VCAA notice through the July 
2004 VCAA letter, however, and he was provided with the 
opportunity to submit evidence and argument in support of his 
claim and to respond to the VA notice.  Moreover, it is clear 
that the veteran, who has been represented by his service 
organization in this case, is fully aware of what is required 
of him and of VA.  Indeed, subsequent to his June 2006 Travel 
Board hearing he submitted additional evidence with a waiver 
of initial RO consideration.  See the June 2006 hearing 
transcript, page 9.  Thus, any VCAA notice deficiency has 
been rectified, and there is no prejudice to the veteran in 
proceeding to consider his claim on the merits.  The veteran 
has pointed to no prejudice resulting from the timing of the 
VCAA notice. 

Finally, a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Because a service connection claim is comprised of 
five elements, the Dingess court further held that the notice 
requirements of section 5103(a) apply generally to all five 
elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

With respect to the veteran's service connection claim, 
element (1), veteran status, is not at issue.  The veteran's 
claim of entitlement to service connection is being denied 
based on elements (2), existence of a disability, and (3), 
connection between the veteran's service and the claimed 
disability.  As discussed, the veteran has received proper 
VCAA notice as to his obligations, and those of VA, with 
respect to those elements of his claim.  Elements (4) and (5) 
are moot in view of the RO's denial of the veteran's claim 
for service connection.  In any case, these elements were 
discussed in an RO letter to the veteran in June 2006.  In 
the aggregate, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that VA 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the record does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2006).  The veteran was afforded a VA examination in 
November 2003.  The report of this examination reflects that 
the examiner reviewed the veteran's past medical history, 
recorded his current complaints, conducted an appropriate 
physical examination and rendered appropriate diagnoses.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the veteran's service 
medical records have been associated with the claims folder.  
Additionally, the RO has obtained reports of VA treatment of 
the veteran.  The RO was unsuccessful in obtaining records 
from Massachusetts General Hospital; however, the veteran has 
indicated that these records pertain only to his service-
connected skin disability.  Therefore, the veteran is not 
prejudiced by proceeding to a decision on the service 
connection claim without first obtaining these private 
records.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
short, the Board finds that the development of the claim has 
been consistent with the provisions of the VCAA.  

1.  Entitlement to service connection for a low back 
disability.

Relevant law and regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  In 
order to establish service connection for a claimed disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).
Service connection also presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).  

Analysis

With respect to Hickson element (1), current disability, 
there is no medical evidence that supports a conclusion that 
a low back disability is currently present.  Specifically, 
the veteran presented for a VA examination in November 2003, 
where examination of his back revealed no limitation of 
motion, though there was some pain noted in the extreme 
ranges.  Neurological examination of the back was noted to be 
grossly normal.  The examiner's diagnosis was "arthralgia of 
the thoracic and lumbar spines with no radiculitis." 

The veteran's representative has contended that the diagnosis 
of "arthralgia" constitutes evidence of a current 
disability.  See the June 2006 hearing transcript, page 14.  
However, according to Webster's II New College Dictionary, 
(2000) 63, "arthralgia" is defined as "pain in a joint."  
In any event, any such pain, in and of itself, does not 
constitute a disability for which service connection may be 
granted for VA purposes.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999) [symptoms without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted].  

The veteran has not provided evidence of a back disability to 
satisfy the medical evidence requirement of a current 
disability.  38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].  Lay 
persons without medical training, such as the veteran, are 
not competent to comment on medical matters such as 
diagnosis, date of onset or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992) see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Accordingly, the 
veteran's own statements offered in support of his low back 
claim are not competent medical evidence and do not serve to 
establish the existence of a current disability.  

In the absence of any currently diagnosed low back 
disability, service connection may not be granted.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection 
cannot be granted if the claimed disability does not exist].  
Accordingly, Hickson element (1) has not been met for the low 
back claim, and the claim may not be granted.

For the sake of completeness, the Board will discuss the 
remaining two Hickson elements.  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].  With respect to Hickson 
element (2), consistent with the veteran's testimony, service 
medical records indicate the veteran strained his back in 
service, which he alleges to be the cause of his subsequent 
development of a low back disability.  Accordingly, Hickson 
element (2) has been met for the low back claim.  With 
respect to Hickson element (3), medical nexus, in the absence 
of current low back disability, it follows that medical nexus 
is necessarily lacking also.  In fact, there is of record no 
competent medical evidence supportive of this element.  


ORDER

Entitlement to service connection for a low back disability 
is denied.


REMAND

2.  Entitlement to an increased disability rating for 
service-connected chondromalacia of the right knee, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected psoriasiform dermatitis, currently 
evaluated as 10 percent disabling.

The VA compensation examinations pertaining to these 
disabilities were completed in November 2003 and December 
2003.  The current evidence of record, including the 
veteran's travel Board hearing testimony and recent VA 
outpatient records, indicates that the veteran's service-
connected right knee and skin disabilities may have worsened 
since the 2003 examinations.  Under such circumstances, more 
contemporaneous examinations are warranted.  See Littke v. 
Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to assist 
includes the conduction of a contemporaneous medical 
examination, in particular where it is contended that a 
service-connected disability has become worse].  

The Board notes that a December 2004 VA outpatient record 
indicates the veteran had a probable "arthritis" 
exacerbation of the right knee.  Although it appears that X-
rays were planned in connection with the 2003 compensation 
examination of the right knee, it is unclear whether 
radiographic studies were conducted at that time or more 
recently.  In light of this evidence, X-ray studies of the 
right knee should be conducted with a view toward whether the 
service-connected chondromalacia of the right knee includes 
arthritis.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) 
[the Board is precluded from differentiating between 
symptomatology attributed to a service-connected disability 
and a non service-connected disability in the absence of 
medical evidence which does so].  

Additionally, recent outpatient reports suggest the veteran's 
psoriasiform dermatitis might involve more extensive areas 
than reported on the 2003 compensation examination. These 
reports do not permit accurate and informed application of 
the rating schedule, in the Board's judgment, even though the 
veteran has waived the initial RO review of this medical 
evidence.  

Accordingly, these issues are remanded to the originating 
agency for the following actions:

1.  The veteran should be scheduled 
for examinations in order to 
determine the current severity of 
the service-connected right knee and 
skin disabilities.  The veteran's VA 
claims folder should be forwarded to 
the examiner(s) for review in 
connection with the examination.  
All indicated tests and studies 
should be performed.  

The examination of the right knee 
should include X-ray studies, if not 
currently included in available 
medical reports; if arthritis of the 
right knee is identified, the 
examiner should opine as to the 
likelihood that any such changes are 
related to service-connected 
chondromalacia of the right knee.  

Additionally, to facilitate 
meaningful and accurate application 
of the rating code, the examination 
of the skin should provide and 
estimate of the extent of the 
maximum involvement of psoriasiform 
dermatitis as a percentage of the 
total body and of exposed areas, 
either from current findings or from 
reported involvement during flare-
ups (such as described on a VA 
outpatient visit in May 2005).  The 
frequency and extent of systemic 
therapy should also be summarized.  

2.  The veteran's claims for 
entitlement to increased ratings for 
service-connected chondromalacia of 
the right knee and psoriasiform 
dermatitis should then be reviewed in 
light of all of the evidence.  Unless 
the benefits sought on appeal are 
granted to the veteran's satisfaction, 
he and his representative should be 
provided a supplemental statement of 
the case and given an appropriate 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


